Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Allowable Subject Matter

Claims 1-10 and 12-21 are allowed.
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (BATES (US 4603356 A) (cited in the IDs filed by the applicant)) does not teach nor suggest in detail the limitations: 

As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “wherein the electrochromic layer is configured to be switched between a first state in which the plurality of individually independently addressable regions of the electrochromic layer are substantially transmissive, and a second state in which at least a first one of the plurality of individually independently addressable regions of the electrochromic layer in a region corresponding to a position of the microfluid is substantially transmissive, at least a second one of the plurality of individually independently addressable regions of the electrochromic layer outside the 
As to claim 14, the prior arts alone or in combination fail to disclose the claimed limitations such as, “determining a position of the microfluid based on the plurality of light intensity signals; and wherein, in the analyte detection mode, the method comprises: controlling at least a first one of the plurality of individually independently addressable regions of the electrochromic layer in a region corresponding to the position of the microfluid is substantially transmissive; controlling at least a second one of the plurality of individually independently addressable regions of the electrochromic layer outside the region corresponding to the position of the microfluid to be substantially non-transmissive; using one of the plurality of photodetectors in the region corresponding to the position of the microfluid to detect light of a selected wavelength transmitting through the at least a first one of the plurality of individually independently addressable regions of the electrochromic layer and the microfluid” along with all other limitations of the claim. 

BATES only teaches: The imaging system 1 has a photodetector means 11, for example, photovoltaic cell, or a photoconductor. In a preferred exemplification, the photodetector 11 is a photovoltaic 30 cell. In a particularly preferred exemplification, the photovoltaic cell 11 is formed of three layers 11a, llb and Uc of deposited amorphous p-type semiconductor alloy material…col. 5, lines 26-33; FIG. 5, a photographic system, e.g., a graphic arts system, still photographic system, motion picture photographic system , or television system 1 may include the photodetector cell 11 and matrix light 

Claims 2-10, 12-13 and 15-21 are allowable due to their dependencies. 
The closest references, BATES and Jiang (US 20120142018 A1) (cited in the IDs filed by the applicant) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886





	
	/MD M RAHMAN/           Primary Examiner, Art Unit 2886